Citation Nr: 0011459	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  94-41 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for parotid tumor and 
subcutaneous nodules below the ear lobes secondary to 
exposure to herbicide agents.  

3.  Entitlement to an evaluation in excess of 10 percent for 
bronchitis.  

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

5.  Entitlement to a compensable evaluation for bilateral 
otitis externa.  

6.  Entitlement to a compensable evaluation for tinea pedis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1966 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
(1) denied the appellant's application to reopen the claim of 
service connection for PTSD, previously denied by March 1984 
Board decision; (2) denied a claim of service connection for 
parotid tumor and subcutaneous nodules below the ear lobes 
secondary to exposure to herbicide agents in Vietnam; 
(3) denied a claim for an evaluation in excess of 10 percent 
for bronchitis; and denied claims seeking compensable 
evaluations for bilateral hearing loss, bilateral otitis 
externa, and tinea pedis.  The appellant disagreed with these 
determinations and this appeal ensued.  

For the reasons discussed below, the Board herein determines 
that the appellant has submitted new and material evidence, 
thereby reopening the previously denied claim of service 
connection for PTSD.  The issued regarding PTSD is, 
therefore, as styled on the title page of this decision.  

The claims of entitlement to service connection for PTSD, an 
evaluation in excess of 10 percent for bronchitis, and a 
compensable evaluation for tinea pedis are addressed in the 
Remand portion of this decision below.  

FINDINGS OF FACT

1.  The additional evidence concerning PTSD, received into 
the record after March 1984, is new, probative, and material, 
as it bears directly and substantially on the specific matter 
at hand.

2.  Competent evidence has been submitted linking the current 
findings of PTSD to service.  

3.  No competent evidence has been submitted linking the 
post-service findings of parotid tumor and subcutaneous 
nodules below the ear lobes to service.  

4.  The most recent audiometry showed an average pure tone 
loss of 36 decibels (dB) in the right ear and 38 dB in the 
left ear with speech recognition ability of 92 percent 
correct, bilaterally.  

5.  The otitis externa disability is constant, manifested by 
a cloudy-yellow left tympanic membrane, erythema with exudate 
against the tympanic membranes, and a painful right ear with 
a swollen and purulent canal, fungus, and candidiasis.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the matter of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of entitlement to service connection for 
parotid tumor and subcutaneous nodules below the ear lobes is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (1999).  

5.  The criteria for a 10 percent evaluation for otitis 
externa are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.87a, Diagnostic Code 6210 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A.  Reopening of PTSD Determination

The Board in March 1984 denied the appellant's claim of 
service connection for PTSD, reasoning that the record did 
not include current medical evidence of the disorder.  
Decisions of the Board are final.  38 U.S.C.A. § 7104(a).  
Final decisions may not be reopened in the absence of new and 
material evidence.  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited doing so and 
considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203 (1999).  VA must (1) 
determine whether the appellant has presented new and 
material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  

Thus, the Board must determine whether the appellant has 
submitted new and material evidence.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 214 
(must provide a more complete picture of the circumstances 
surrounding the origin of an injury or disability, though it 
need not convince the Board to alter the prior rating 
decision).  Since March 1984, the record shows receipt of 
additional evidence, including copies of private and VA 
clinical, hospital, and examination records documenting 
current findings of PTSD.  This additional evidence is new 
and material as it may provide a more complete picture of the 
circumstances surrounding the origin of the claimed 
disability.  Therefore, the application to reopen the claim 
is granted.  

B.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the appellant 
served continuously for 90 days or more during a period of 
war, psychosis and sensorineural hearing loss manifest to a 
degree of 10 percent within one year from the date of 
termination of such service shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question in any such case is whether the 
appellant has presented evidence of a well-grounded claim.   
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation of a disorder 
that is service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Epps v. Gober , 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  A 
claim may also be well grounded if the condition is observed 
in service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  A well-grounded claim of service 
connection for PTSD requires medical evidence of a current 
disorder, lay evidence, presumed credible, of an in-service 
stressor, and medical evidence linking the two.  Gaines v. 
West, 11 Vet. App. 353, 357 (1998); Cohen (Douglas) v. Brown, 
10 Vet. App. 128 (1997).  

A claimant who, during active service, served in the Republic 
of Vietnam during the Vietnam era and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a).  

A "herbicide agent" is a chemical in a herbicide used in 
support of the U.S. and allied military operations in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313.  The "Vietnam era" is the period 
beginning on February 28, 1961 and ending on May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  38  C.F.R. § 3.2(f).  

The evidence of record reveals the appellant served in 
Vietnam as he received the Vietnam Service Medal and Vietnam 
Campaign Medal, both of which signify service in the Republic 
of Vietnam.  Also, the service personnel records associated 
with the claims file indicate his service in Vietnam from 
March to November 1968.  Thus, the record strongly supports 
the conclusion that the appellant served in Vietnam within 
the appropriate period, and thereby had qualifying Vietnam 
service.  38 C.F.R. §§ 3.2(f), 3.307(a)(6)(iii), 3.313(a).  

Because the appellant is presumed to have been exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
multiple myeloma; acute and subacute peripheral neuropathy; 
prostate cancer; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermato-fibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  61 Fed. Reg. 
41,446 (1996); 59 Fed. Reg. 341-46 (1994).  The appellant is 
not, though, precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

C.  PTSD

With respect to whether the claim of service connection for 
PTSD is well grounded, the record includes numerous private 
and VA clinical, hospital, and examination reports 
documenting diagnoses of PTSD.  These documents satisfy the 
initial element of a well-grounded claim requiring competent 
medical evidence of a current disorder.  See Gaines, 11 Vet. 
App. at 357.  The record also indicates that the appellant 
served in Vietnam and that he claimed to have been exposed to 
combat.  The truthfulness of this evidence must be presumed 
when determining whether a claim is well grounded, thereby 
satisfying the second element of a well-grounded claim.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  Finally, for the third 
element of a well-grounded claim, the record must include 
competent medical evidence linking the current disorder to 
the presumed in-service stressor.  Gaines, 11 Vet. App. at 
357.  This requirement is satisfied by VA psychiatric 
examination in February 1997, which included a diagnosis of 
PTSD based at least in part on the appellant's asserted 
involvement in active combat in Vietnam during the Tet 
Offensive.  Thus, the appellant has submitted competent 
evidence of a current disorder, a stressor in service, and a 
link between the two; thus, his claim is well grounded.  
Further development of the record is addressed in the Remand 
below.  

D.  Parotid Tumor and Subcutaneous Nodules Below the Ear 
Lobes

The initial concern raised by the appellant's allegation that 
he was exposed to herbicide agents in Vietnam is whether he 
currently has a disorder listed at 38 C.F.R. § 3.309(e), as 
is required to prevail in a presumptive service connection 
claim based on such exposure.  The Board acknowledges the 
appellant's service in Vietnam.  In addition, the record 
includes competent evidence of the appellant's complaints of 
parotid tumor and subcutaneous nodules below the ear lobes.  
May 1993 VA clinical records indicated that the appellant had 
excised a malignant-looking growth from behind his left ear 
and a pathology report concluded that the growth was a 
capillary hemangioma.  VA clinical records from April to 
August 1996 noted the appellant's complaints of a 
subcutaneous nodule below the right ear lobe, the right 
parotid region, and multiple skin tags.  These complaints and 
findings, though, do not represent a disorder listed at 
38 C.F.R. § 3.309(e).  In light of these findings, the Board 
cannot conclude that the appellant has a disorder listed at 
38 C.F.R. § 3.309(e) presumptively related to herbicide 
exposure in Vietnam.  

Service connection may still be established with proof of 
actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Combee, 34 F.3d at 1041-42.  The initial inquiry 
is whether the claim is well grounded.  See Epps, 126 F.3d at 
1468.  The May 1993 and April to August 1996 VA clinical 
records, discussed above, constitute competent medical 
evidence of a current disorder, thereby satisfying the 
initial element of a well-grounded claim.  The appellant 
alleges that this current disorder arose in service, an 
assertion that must be presumed true for purposes of 
determining whether the claim is well grounded.  See King, 5 
Vet. App. at 21.  

As to the third element, requiring competent medical evidence 
linking the current parotid tumor and subcutaneous nodules 
below the ear lobes to herbicide exposure in Vietnam, Epps, 
126 F.3d at 1468, pertinent evidence includes the following:

? The service medical records, which are silent as to any 
skin disease affecting the areas near the ears.  

? VA examination in January 1969 indicating that the 
appellant complained of a rash in his crotch.  
Examination of the groin area failed to reveal any skin 
disease.  

? VA examination in September 1974 revealed the 
appellant's complaints of a skin eruption on his hands 
and groin, which he stated started in Vietnam in 1967 
and for which he claimed he was treated in service.  
The diagnoses included hyperhidrosis of the palms, mild 
dyshidrotic eruption of the hands, and probable atopic 
diathesis.  

? A private social worker's statement in June 1987 
showing that the appellant identified a rash on his 
legs, with pain and poor circulation.  

? A VA clinical record in January 1988 noting the 
appellant's complaints of an itch on his penis with 
scales and erythematous lesions.  The impression was 
monilial balanitis, an inflammation of the penis.  

? A VA clinical record in April 1988, which found 
"jungle rot" as past medical history.  

? A private clinical record in June 1994 showing the 
appellant's complaints of a growth on his body with 
itching on his legs.  

Significantly, the evidence summarized above does not discuss 
in any way the current findings of parotid tumor and 
subcutaneous nodules below the ear lobes.  These documents 
discuss the appellant's complaints of rash on his legs, 
groin, or penis, but are silent as to any findings regarding 
a parotid tumor and subcutaneous nodules below the ear lobes.  
The first and only findings of this disorder are contained in 
the May 1993 and April to August 1996 VA clinical records.  
In short, there is no evidence linking such current findings 
to service or to the appellant's presumed exposure to 
herbicide agents in Vietnam.  Thus, the record fails to 
establish any etiologic link between service and the current 
findings, or between these findings and any exposure to 
herbicide agents in service.  

The only opinion of record linking the appellant's current 
symptomatology with service or with exposure to herbicide 
agents in service is that of the appellant himself, in his 
various statements and December 1994 hearing testimony.  
Generally, statements prepared by lay persons, who are 
ostensibly untrained in medicine, cannot constitute competent 
medical evidence to render a claim well grounded.  A lay 
person can certainly provide an eyewitness account of his/her 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994); Moray v. Brown, 5 Vet. App. 211, 214 (1994).  
However, the capability of a witness to offer such evidence 
is different from the competence of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the appellant is 
trained to provide expert medical testimony, which therefore 
cannot serve as competent evidence providing the basis for a 
well-grounded claim.

On review of the record, absent competent evidence of a nexus 
between the current symptomatology and service, or exposure 
to a herbicide agent in service, the claim is not well 
grounded.  As the claim is not well grounded, VA cannot 
further assist the appellant in the development of the claim.  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477, 485 
(1999).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This duty depends on the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the August 1994 statement of the case and in the February 
1995 and April 1999 supplemental statements of the case in 
which the appellant was informed that the reason for the 
denial of the claim was the lack of evidence linking a 
current skin disorder to service.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

II.  Increased Rating Claims

A.  Pertinent Law and Regulations

The claims of entitlement to compensable evaluations for 
bilateral hearing loss and bilateral otitis externa are well 
grounded; that is, they are capable of substantiation and not 
inherently implausible.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (contention of an increase in disability severity 
renders claim well grounded).  The Board finds that VA has 
satisfied its duty to assist the appellant in the development 
of facts pertinent to the claims.  38 U.S.C.A. § 5107(a).  On 
review, the Board sees no areas in which further development 
may be fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

B.  Bilateral Hearing Loss

The evaluation of the bilateral hearing loss is governed by 
38 C.F.R. § 4.85 and 4.86 of VA's Schedule for Rating 
Disabilities.  Impairment of auditory acuity is evaluated 
using the criteria in 38 C.F.R. § 4.85.?  

The assignment of disability ratings for hearing impairment 
requires a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in frequencies 1000, 2000, 3000, and 4000 
cycles per second divided by four.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level "I" for 
essentially normal acuity through level "XI" for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6100 
to 6110.  The evaluations derived from this schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86.  When the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz (Hz)) is 55 dB or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  When 
the pure tone threshold is 30 dB or less at 1000 Hz, and 70 
dB or more at 2000 Hz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b).  

VA audiology evaluation in February 1993 showed pure tone 
thresholds, in dB, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
20
40
45
LEFT

25
20
55
50

Average pure tone loss in the right ear was 33 dB and in the 
left ear was 38 dB.  Speech audiometry revealed speech 
recognition ability of 88 percent correct in the right ear 
and 80 percent correct in the left ear.  

Private audiology in January 1994 revealed mild to moderate 
sensorineural hearing loss in both ears.

VA audiology in May 1996 showed pure tone thresholds, in dB, 
as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
25
55
45
LEFT

30
25
55
60

The average pure tone threshold loss was 38 dB in the right 
ear and 45 dB in the left ear.  Speech recognition ability 
was not measured.  

VA audiology in February 1997 showed pure tone thresholds, in 
dB, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
25
45
50
LEFT

20
20
55
60

Average pure tone loss on the right was 36 dB and on the left 
was 39 dB.  Speech audiometry revealed speech recognition 
ability of 92 percent correct, bilaterally.  

Sensorineural hearing loss and the need for earplugs or 
hearing aids was also noted in May and August 1996 and 
September and November 1997 VA clinical records.  

To determine the appropriate evaluation, the audiometry 
measurements set forth above are applied to Table VI of 
38 C.F.R. § 4.85.  This application yields the following 
Roman numeric designation results:

Examination:			Right Ear:		Left Ear:

February 1993		II			III
January 1994			 I			 II
May 1996			 I			 II
February 1997		 I			  I

Each set of Roman numerals is then applied to Table VII to 
determine the percentage disability evaluation applicable to 
each test date.  In this case, the analysis produces a 
noncompensable rating for each examination date.  For this 
reasons, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to a compensable rating for bilateral hearing 
loss.  


C.  Bilateral Otitis Externa

Service connection was established for bilateral otitis 
externa in an April 1969 rating decision, based on findings 
from the service medical records and a VA examination of 
chronic bilateral otitis media.  The disability was assigned 
a noncompensable evaluation under the criteria of Diagnostic 
Code 6210.  The appellant has, over the years, claimed that 
the disability has increased in severity.  However, the RO 
has consistently denied these claims and continued the 
noncompensable evaluation.  

The evidence relevant to the current severity of the 
disability is as follows:

? VA ear, nose, and throat examination in February 1993 
indicated intact tympanic membranes and canals.  An 
audiology evaluation that same month showed that the 
appellant wore hearing aids, but had constant otitis 
externa with the aids inserted in his ears.  

? A March 1993 VA clinical record noted the appellant's 
complaints of bilateral ear pain.  Examination revealed 
the left tympanic membrane to be cloudy yellow.  

? A June 1993 VA clinical record showed the appellant had 
a history of ear infections in both ears.  Examination 
found erythema with exudate against the tympanic 
membranes, which were green in color.  

? An October 1993 VA clinical record indicated a painful 
right ear, with a swollen and purulent canal.  The 
diagnosis was otitis externa.  

? VA clinical records in January 1994 revealed that the 
prior month the appellant had an ear infection, and 
that he has had frequent ear infections, fungus, and 
candidiasis in both ears, controlled with diet.  

? At a hearing in December 1994, the appellant testified 
that he had constant otitis externa causing swelling 
and discomfort.  

? A May 1996 VA clinical record noted intact tympanic 
membranes.  

? An August 1996 VA clinical record noted the need for 
earplugs.  

? VA audiology evaluation in February 1997 noted fungus 
in the ears.  An audio-ear disease examination that 
same month revealed intact tympanic membranes and 
canals.  

A 10 percent evaluation under the criteria of Code 6210 
requires competent medical evidence of swelling, dry and 
scaly or serous discharge, and itching requiring frequent and 
prolonged treatment.  38 C.F.R. § 4.87a.  Documentation in 
1993 identified symptomatology including constant otitis 
externa with hearing aids inserted into his ears, a cloudy-
yellow left tympanic membrane, erythema with exudate against 
the tympanic membranes, and a painful right ear with a 
swollen and purulent canal.  These findings correspond 
roughly with the rating criteria, thereby supporting a 
compensable evaluation.  The January 1994 VA clinical records 
revealed that the prior month the appellant had an ear 
infection, and that as history he had frequent ear 
infections, fungus, and candidiasis in both ears, controlled 
with diet.  The subsequent May and August 1996 VA clinical 
records and the February 1997 VA examination noted intact 
tympanic membranes, but the February 1997 VA examiner found 
fungus in the ears.  These findings essentially show 
continuing otitis externa.  Thus, it is the determination of 
the Board that the evidence supports a 10 percent evaluation 
for otitis externa under the criteria of Diagnostic Code 
6210.  

Because the criteria of Code 6210 does not provide for an 
evaluation in excess of 10 percent, the Board must look to 
other potentially applicable diagnostic codes.  The only 
other diagnostic codes that might provide for a higher 
evaluation are Code 6204 for chronic labyrinthitis, Code 6205 
for Meniere's syndrome, and Code 6207 for loss of an auricle.  
However, the record is entirely silent as to any evidence 
suggesting chronic labyrinthitis, Meniere's syndrome, or loss 
of an auricle.  Thus, an evaluation in excess of 10 percent 
is not appropriate.  

It is the determination of the Board that the evidence 
supports a 10 percent evaluation for otitis externa, and that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent.  


ORDER

New and material evidence having been submitted in support of 
the claim of service connection for PTSD, the application to 
reopen the claim is granted.  

Service connection for a parotid tumor and subcutaneous 
nodules below the ear lobes is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  

Entitlement to a 10 percent evaluation for otitis externa is 
granted.  


REMAND

As noted above, the claim of service connection for PTSD is 
well grounded.  In addition, the claims of entitlement to an 
evaluation in excess of 10 percent for bronchitis and a 
compensable evaluation for tinea pedis are well grounded; 
that is, they are cabable of substantiation and not 
inherently implausible.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (contention of an increase in disability severity 
renders claim well grounded).  Thus, VA has a duty to assist 
the appellant in the development of facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a).  

PTSD

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  If the claimed stressor was related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded a combat citation 
would be accepted, absent of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).  See Cohen, 10 Vet. App. at 136.  
Effective on and after March 7, 1997, service connection for 
PTSD required medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence established 
that the appellant engaged in combat with the enemy and the 
claimed stressor was related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor was consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  See 64 
Fed. Reg. 32,807-08 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (1999)) and 38 C.F.R. § 4.125 (requiring PTSD 
diagnoses to conform to the criteria in AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).  

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
the version more favorable to appellant should apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The appellant's 
claims must be fully adjudicated under both the new and the 
old criteria to determine which version is more favorable.  
DeSousa v. Gober, 10 Vet. App. 461 (1997).  The amendment is 
only effective on and after March 7, 1997, and may not 
retroactively applied prior to that date.  38 U.S.C.A. 
§ 5110(g); VA O.G.C. Prec. Op. 3-2000 (Apr. 10, 2000).  

In approaching a claim of service connection for PTSD, the 
question of the existence  of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such  a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  See also Moreau v. Brown, 9 Vet. App. 389 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

As discussed below, the RO should make a specific 
adjudicatory determination as to whether the appellant was in 
combat; if not, ask him to provide any further specific 
information as to his alleged stressors; utilize the 
assistance of the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR); make a specific determination as to 
which stressor(s) are verified; and, only if a stressor has 
been verified, have the appellant examined by a VA 
psychiatrist to assess whether there is any link between any 
diagnosis of PTSD and any verified stressor.  

Bronchitis

Prior to October 7, 1996, bronchitis was rated 10 percent 
disabling if there was competent medical evidence of a 
moderate degree of disability, with considerable night or 
morning cough, slight dyspnea on exercise, and scattered 
bilateral rales.  A 30 percent evaluation could be assigned 
where there was competent medical evidence of a moderately 
severe degree of disability, such as a persistent cough at 
intervals throughout the day, considerable expectorant, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway obstruction.  The next higher 
rating of 60 percent was appropriate for a severe degree of 
disability characterized by such symptoms as severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
A pronounced degree of disability, with copious productive 
cough and dyspnea at rest, pulmonary function testing showing 
severe chronic airway obstruction, symptoms of severe 
emphysema or cyanosis, and findings of right-sided heart 
involvement warrant a 100 percent rating.  38 C.F.R. § 4.97, 
Code 6600 (1996).  

Effective October 7, 1996, the regulation governing 
evaluations of respiratory disorders, including bronchitis, 
was amended to ensure it used current medical terminology and 
unambiguous criteria, and reflected recent medical advances.  
61 Fed. Reg. No. 173, 46,720 (September 5, 1996) (codified at 
38 C.F.R. §§ 4.96, 4.97 (1999).  The new criteria for 
Diagnostic Code 6600 provides for a 10 percent evaluation 
where there is competent medical evidence of forced 
expiratory volume in one second (FEV-1) of 71- to 80-percent 
predicted, or forced expiratory volume in one second as 
percent of forced vital capacity (FEV-1/FVC) of 71- to 80-
percent predicted, or diffusion capacity of carbon monoxide, 
single breath (DLCO (SB)) of 66- to 80-percent predicted.  A 
30 percent evaluation may be assigned where there is 
competent medical evidence of FEV-1 of 56- to 70-percent 
predicted; or FEV-1/FVC of 56- to 70-percent; or DLCO (SB) 
66- to 80-percent predicted.  The next higher rating of 
60 percent requires FEV-1 of 40- to 55-percent predicted; or 
FEV-1/FVC of 40- to 55-percent; or DLCO (SB) of 40- to 55-
percent predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is appropriate with FEV-1 less than 40 percent of 
predicted value; or the ratio of FEV-1/FVC less than 
40 percent; or DLCO (SB) less than 40-percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or pulmonary hypertension 
(shown by Echo or cardiac catheterization); or episode(s) of 
acute respiratory failure; or requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (1999).  

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
the version more favorable to appellant should apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  As the RO did in April 
1999, this claim must be fully adjudicated under both new and 
old criteria to determine which version is more favorable.  
DeSousa v. Gober, 10 Vet. App. 461 (1997).  The amendment is 
only effective on and after October 7, 1996, and may not be 
applied prior thereto.  38 U.S.C.A. § 5110(g); VA O.G.C. 
Prec. Op. 3-2000 (Apr. 10, 2000).

In this case, VA examination in December 1993 and February 
1997 included pulmonary function testing, the results of 
which are associated with the claims file.  While these 
examination results included values for FEV-1 and FEV-1/FVC, 
neither discussed any values for DLCO (SB).  Therefore, a 
complete appellate adjudication of the claim is not possible.  
The claim is remanded for a VA examination, to include 
complete pulmonary function testing.  

Tinea Pedis

The tinea pedis is currently assigned a noncompensable 
evaluation under the criteria of Code 7813 for 
dermatophytosis, which is evaluated based on the criteria for 
scars.  See 38 C.F.R. § 4.118, Codes 7800-7806.  The most 
recent VA examination, in February 1997, includes comments by 
an examiner that the appellant had fungal toenails, but no 
discussion of any actual examination of the severity of the 
service-connected tinea pedis.  VA is required to provide a 
contemporaneous examination to determine the severity of the 
disability.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the 
appellant has not been afforded such examination, the claim 
is remanded for same.  

The case is REMANDED for the following development:

1.  The RO should request the appellant 
to supply the names and addresses of any 
individuals or facilities that treated 
him for PTSD, bronchitis, and tinea pedis 
since October 1998, and the dates of such 
treatment.  After securing any needed 
releases, the RO should obtain complete 
clinical records of such treatment and 
add them to the claims file.  

2.  The RO must determine whether the 
appellant, based on the evidence of 
record, engaged in combat.  If so, absent 
evidence to the contrary, that conclusion 
must be accepted as conclusive evidence 
of the claimed in-service stressor.  The 
RO's attention is directed to the law 
cited above and to a recent VA General 
Counsel opinion.  VA O.G.C. Prec. Op. 12-
99 (Oct. 18, 1999).  

3.  If the RO determines that the 
appellant was not engaged in combat, then 
he should be requested to provide, within 
a reasonable time, any additional 
information relevant to his claimed 
stressor(s), including specific 
information as to the date and location 
of the incident(s), full names of any 
casualties, the unit designation and that 
of any other unit involved.  All 
information obtained should be added to 
the claims file.  

4.  On receipt of the appellant's 
response, or after a reasonable period of 
time has passed without response, the RO 
should review the claims file and prepare 
a summary of the claimed stressor(s) 
based on a review of all pertinent 
documents.  This summary, and any 
supporting documentation regarding the 
claimed stressor(s), should be sent to 
USASCRUR, at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  They 
should be asked to certify the occurrence 
of the incident(s) and any indication of 
the appellant 's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the RO should follow 
up accordingly.  

5.  After the above is accomplished, the 
RO must make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of stressor(s), the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

6.  Only if, the RO determines that the 
record establishes the existence of 
stressor(s), then the appellant should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of all 
psychiatric disorders found present.  The 
RO must specify for the examiner the 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims file and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found by the RO to be 
established in the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the rationale for all opinions 
expressed.  All necessary special testing 
and evaluation should be accomplished.  

7.  The RO should schedule the appellant 
for VA medical examination to determine 
the nature and severity of the bronchitis 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the physician for review in conjunction 
with the examination.  The pertinent 
history concerning the disability should 
be obtained from review of the claims 
file, and all necessary tests and studies 
must be accomplished, including pulmonary 
function testing with predicted FEV-1, 
FEV-1/FVC, and DLCO (SB) values.  The 
report of examination should contain a 
detailed account of all manifestations 
found.  

8.  The RO should schedule the appellant 
for an examination to determine the 
nature and severity of the tinea pedis 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the physician for review in conjunction 
with the examination.  The pertinent 
history concerning the disabilities 
should be obtained, and all necessary 
tests and studies should be accomplished.  
The report of examination should contain 
a detailed account of all manifestations 
of the disabilities found to be present.  
The examiner should be asked to 
specifically comment on any tenderness, 
pain, and ulcerations associated with the 
tinea pedis and the extent of any 
exfoliation, exudation, crusting, nervous 
manifestations, and itching associated 
with the disability.  

9.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall, 11 Vet. App. at 270-71.  

On completion of the development requested, to the extent 
possible, the RO should again review the record.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be furnished a supplemental 
statement of the case and given an opportunity to respond.  
The case should then be returned to the Board.  The appellant 
has the right to submit additional evidence/argument on the 
matters remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 


? The rating criteria for evaluation of diseases of the ear and other sense organs were recently altered 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85, 4.86, 4.86a, 4.87, 4.87a, 4.87b (1998); 64 Fed. Reg. 25,202-
10 (May 11, 1999) (codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (1999)).  When a relevant regulation 
changes during the pendency of an appeal, as is the case here, the version most favorable to appellant applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); Bernard v. Brown , 4 Vet. App. 384, 394 (1993); VA O.G.C. Prec. Op. 3-2000 (Apr. 10, 2000).  In 
this case, though, the regulatory changes were made because medical science has advanced, and commonly 
used medical terms have changed.  The effect of these amendments was to update this portion of the rating 
schedule to ensure that it used current medical terminology and unambiguous criteria and reflected medical 
advances that had occurred since the last review.  As such, because the amendments did not substantively 
change the regulation for purposes of appellate review, the Board may proceed to adjudicate the claim in 
light of the new version of the regulation without prejudice to the appellant.


